Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because the text is too small (e.g. FIG. 6A and 6B). 37 CFR 1.84(p)(3) requires that all numbers, letters, and reference characters measure at least 1/8 inches in height. The examiner asserts that at least some of the text in the drawings does not satisfy this requirement. Applicant is asked to print the drawings to measure and enlarge, where appropriate.  Recall from 37 CFR 1.84(k) that drawings are reduced in size to two-thirds in reproduction. Hence, such small text will be difficult to read if not increased in size.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of embodiment of FIG. 1 in the reply filed on 9/30/2022 is acknowledged.
Applicant indicates FIG. 1 corresponds to claims 1, 3, 5-7, 9-11, 13-16, 18-25, 27-33, and 35-36 but Examiner respectfully disagrees. Many of the claims appear to draw from alternate embodiments that are not part of FIG. 1 and the related disclosure (e.g. [0029]-[0035]). Claims 3, 5, 13, and 14 appear to belong to the embodiment of FIG. 4A/4B dealing with the specifics of the interrupt service program (e.g. [0041]). Claims 6, 7, 9, 15, 16, and 18 depend from claims 5 and 14. Claims 20 and 29 appear to belong to the embodiment of FIG. 7 dealing with the prohibiting of interrupts associated with the interrupt service program (e.g. [0063]). Claims 21-25, 27, 28, 30-33, 35, and 36 depend on claims 20 and 29. Accordingly these claims have also been withdrawn from consideration. Claims 1, 10, 11, and 19 remain for examination. Examiner notes that when claim 1 and 11 are found to be allowable the restriction requirement will be revaluated and at that time claims 2-9 and 12-18 will likely be examined as dependent on a generic or linking claims. Claims 20-36 will likely remain restricted but Examiner will evaluate incorporating the allowable elements from claims 1 and 10 into claims 20 and 29 to resolve the concern. All claims can or will likely be examined in due time, see MPEP 821.04(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 19 make use of several trademark terms (RISC-V, ARM, and MIPS) to identify particular products, different instruction sets. As a result the claims are indefinite, see MPEP 2173.05(u). Examiner suggests cancelling the claim or removing the trademark terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gschwind, US 2013/0246768 (herein Gschwind).
As to claim 1, Gschwind teaches: An instruction simulation device (FIG. 1, computing environment 100), comprising: 
a monitor, configured to determine whether a ready-for-execution instruction currently executed by a processor is a compatible instruction or an extended instruction, wherein the compatible instruction is an instruction under a current instruction set of the processor (FIG. 2 / FIG. 3 the system is capable of executing native [compatible] instructions ([0035] “native central processing unit 102 executes instructions and code that are stored in memory 104”) when a guest [extended] instruction is encountered it is translated), and the extended instruction is not an instruction under the current instruction set of the processor but is an instruction under a new instruction set or an extended instruction set sharing the same instruction set architecture (ISA) of the processor ([0036] the system supports a guest [extended] instruction which is non-native [new] in comparison to existing instructions. If the limitation is meant chronologically, z/Architecture was introduced in 2000 where PowerPC is from 1991); wherein 
if the ready-for-execution instruction is an extended instruction under the new instruction set or the extended instruction set, the processor converts the ready-for-execution instruction into a simulation program corresponding to the extended instruction, and simulates an execution result of the ready-for-execution instruction by executing the simulation program (FIG. 4, emulation [simulation] code [program] from the guest instructions. See FIG. 18 also); and 
if the ready-for-execution instruction is a compatible instruction, the processor executes the ready-for-execution instruction ([0040] “These native instructions are then executed” Native instructions, be they original or translated, are executed), 
wherein the simulation program is composed of at least one compatible instructions of the processor and programmed by the processor designer beforehand for simulating the execution result of the corresponding extended instruction (FIG. 18, [0143] “The native processor typically executes emulation software comprising either firmware or a native operating system to perform emulation of the emulated processor” Firmware or a native operating system would require prior [beforehand] programming by some party [processor designer]).
Claim 11 is the method claim corresponding to the apparatus claim 1 and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind as applied to claims 1 and 11 above, and further in view of Hum et al., US 2009/0222654 (herein Hum).
As to claim 10, Gschwind teaches: The instruction simulation device according to claim 1.
Gschwind does not explicitly teach: wherein the compatible instruction and the extended instruction are both instructions under an x86 instruction set architecture, an ARM instruction set architecture, a MIPS instruction set architecture, or a RISC-V instruction set architecture. Gschwind specifically discusses translating into a z/Architecture ISA from various ISAs (e.g. [0035]) but does not specifically call out x86, ARM, MIPS, or RISC-V ISAs. There are only a finite number of ISA though and in particular the ones mentioned are conventional ISAs with their own pros and cons and translation between them is known. It would be obvious for one of ordinary skill to select other ISAs for translation. One of ordinary skill could have explored converting between the ISAs. As an example, Hum specifically teaches translating x86 instructions into ARM instructions as it’s likely that a low-power core uses an ARM ISA ([0018]). x86 instructions are fairly common as they’re part of most commercially available desktop machines whereas ARM instructions are also fairly common owing to their power efficient design for mobile systems. The combination would use the translation system of Gschwind to translate between other ISAs.
Therefore it would have been obvious to explore other instruction set architectures and to select known market viable language translations from a finite set of known ISAs and to combine the teaching of Hum with Gschwind. One of ordinary skill would have been motivated to explore the finite set of known ISAs and in particular convert between a widely used ISA like x86 and a power efficient ISA like ARM as in Hum.
Claim 19 is the method claim corresponding to the apparatus claim 10 and is rejected for the same reasons mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190220279 A1 teaches simulation of instructions with a simulation program (Abstract, FIG. 5).
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402. The examiner can normally be reached Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William B Partridge/Primary Examiner, Art Unit 2183